Citation Nr: 1114329	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or by reason of being housebound.

2.  Entitlement to a disability rating in excess of 10 percent for myelitis of the cervical spine, with arthrodesis of vertebrae C4, C5 and C6.

3.  Entitlement to a disability rating for limitation of motion of the cervical spine, associated with myelitis of the cervical spine, with arthrodesis of vertebrae C4, C5 and C6, in excess of 10 percent prior to September 15, 2006, and in excess of 20 percent since September 15, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran and his wife testified at a video conference hearing before the BVA in January 2006.  Thereafter, in June 2006, the Board denied entitlement to SMP based on the need for the regular aid and attendance and by reason of being housebound, denied a rating in excess of 10 percent for the Veteran's only service- connected disability of myelitis of the cervical spine, with arthrodesis of vertebrae C4, C5 and C6.  The Board, however, granted a separate rating of 10 percent for limitation of motion of the cervical spine, associated with myelitis of the cervical spine and arthrodesis of C4, C5, and C6.

A July 2006 rating decision effectuated the grant of the separate 10 percent rating for limitation of motion of the cervical spine, effective from the date of claim on November 17, 2003.  An August 2007 rating decision granted an increase to 20 percent for the Veteran's limitation of motion of the cervical spine, effective September 15, 2006.  In addition, the RO granted service connection, on the basis of being associated with cervical myelitis, for (1) hammertoes of the left foot, (2) hammertoes of the right foot, (3) spasticity of the right lower extremity (claimed as bilateral foot tremors and weakness of the legs), (4) spasticity of the left lower extremity (claimed as bilateral foot tremors and weakness of the legs), (5) spasticity of the right upper extremity (claimed as bilateral hand tremors and weakness of the arms and hands), (6) spasticity of the left upper extremity (claimed as bilateral hand tremors and weakness of the arms and hands), all effective September 15, 2006.  Each disability was assigned an initial noncompensable (zero percent) rating. 

The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Memorandum Decision, the Court vacated the Board decision and remanded the matter to the Board for further development and re-adjudication.  The Board's decision was vacated to the extent that it denied entitlement to a disability evaluation in excess of 10 percent for myelitis of the cervical spine and denied entitlement to special monthly pension.  That portion of the Board decision granting a separate 10 percent for limitation of motion of the cervical spine was not specifically vacated.  However, the issue concerning the propriety of the initial 10 percent rating, and subsequent 20 percent rating, assigned for limitation of the cervical spine is currently before the Board. 

In March 2008, the Veteran was informed that the Veterans Law Judge who presided over the January 2006 video conference hearing was no longer at the Board, and that he had a right to another BVA hearing.  In April 2008 he responded that he wanted a BVA hearing at the RO via video conference.  The case was remanded for that purpose in June 2008.  As a result, the Veteran and his wife testified at a September 2008 video conference hearing before the BVA. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, in November 2008 for additional evidentiary development.  Unfortunately, additional medical comment is needed before the Board can adjudicate the increased-rating claims on appeal.  Therefore, both increased-rating claims are addressed in the REMAND portion of the decision below and are to the RO via the AMC.



FINDINGS OF FACT

1.  The Veteran's disabilities result in his inability to care for most of his daily personal needs without regular personal assistance from another person.

2.  Because the Veteran meets the criteria for receipt of SMP based on the need for aid and attendance, he is precluded by statute from receipt of SMP based on being housebound.


CONCLUSIONS OF LAW

1.  The criteria for SMP by reason of needing regular aid and attendance have been met.  38 U.S.C.A. §§ 1521(d), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2010).

2.  The requirements for SMP based on being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants the maximum allowable benefit for SMP.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that he is entitled to SMP based on his need for aid and attendance and/or housebound status due to the impact of his various disabilities.  For the reasons set forth below, the Board finds that the evidence support his claim of entitlement to SMC based on the need for regular aid and attendance.  Since this aspect of his claim is being granted, the remainder of his claim involving SMP due to being housebound is rendered moot.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  The Veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  See 38 C.F.R. § 3.352(c).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, no medical evidence shows, nor has the Veteran alleged, that he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; or that he is a patient in a nursing home because of mental or physical incapacity.  It thus appears that his claim is based solely on a factual need for aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a). 

The facts of this case show that the Veteran's disabilities require the need for aid and attendance of another person due to his various disabilities.  These disabilities include myelitis of the cervical spine, with associated limitation of motion; myasthenia gravis; hammer toes of both feet due to myelitis of the cervical spine; spasticity of the upper extremities due to myelitis; spasticity of the lower extremities due to myelitis; sleep apnea; degenerative disc disease of the thoracolumbar spine, bilateral foot drop; headaches; bilateral foot drop; and depression secondary to myelitis.  

The Veteran and his wife provided sworn testimony during the hearings held in January 2006 and September 2008.  They reported that the Veteran's wife had to quit work to take care of him. They also explained that he was only able to walk a few steps and that his gait was unsteady, resulting in frequent falls.  His wife also testified that she was in physical therapy because of the strain of helping him.  

An initial VA examination in February 2004 shows that the Veteran was not in need of aid and attendance of another person at that time.  The Veteran stated that he walked very slowly due to his weight of 306 pounds; however, he reported that he was able to go out every day to a local casino.  He said he was 100 percent mobile, capable of performing his activities of daily living, and still driving.  A physical examination revealed that he had a liner gait with good propulsion and balance.  The upper extremities had no functional restrictions with reference to strength and coordination and ability to feed himself, fastening, clothing, bathing, shaving or toileting.  His lower extremities had no functional restriction with reference to the extent of limitation of motion, muscle atrophy, contractures, weakness, lack of coordination, or other interference.  There were no deficits of weight bearing, balance, or propulsion.  His spine did not have any limitation of motion or deformity.  The examiner expressed the opinion that the Veteran was able to walk without the assistance of another person.  He stated that he could walk 100 yards before stopping to rest.  He used a cane and recently received a mechanical wheelchair.  The examiner commented that the Veteran was able to leave his home every day to go out and eat.  

Unfortunately, the Veteran's disabilities have dramatically worsened since the February 2004 examination to the point where he now requires aid and attendance of another person.  A May 2005 VA medical social work and ambulatory case note reflects that the Veteran is housebound and that his wife had to "quit her job in order to provide for veteran's care."  Also, a health care provider of the Veteran's wife indicated in a January 2006 statement that she had developed physical problems due to care she had been providing her husband.  It was noted that she was required to "lift her husband as well as aid in all transfers from house to car, to shower, in and out of bed, etc."  This evidence tends to support the Veteran's claim that he requires aid and attendance of another person. 

A recent VA examination report and medical opinion also supports the Veteran's claim for SMP based on the need for regular aid and attendance of another person.  In a December 2009 VA examination report, a VA neurologist noted the Veteran's history involving his cervical fracture in 1960, which left him paralyzed in his arms and legs.  There was some improvement with surgery, particularly his upper extremities, but he continues to have pain and weakness in his legs.  He currently has a tremor of the right hand and weakness of the arms.  Following a physical examination, which included electrodiagnostic testing, the neurologist noted that the Veteran's symptoms of weakness of the arms and legs, spasticity of the legs, numbness of the lower extremities, and his inability to walk are due to his cervical myelitis.  

In a December 2010 addendum report, the VA examiner stated that "the [Veteran] does require a regular and attendance of another person due to a combination of his service-connected and nonservice-connected disabilities."  The examiner explained that the Veteran needs a wheelchair because he has loss of use of both legs.  This opinion clearly supports the Veteran's claim that he requires aid and attendance of another person due to his numerous disabilities.

In light of these findings, the evidence supports the grant of SMP based on the need for regular aid and attendance of another person.   Although the VA neurologist did not provide a detailed opinion concerning how the Veteran meets the criteria under 38 C.F.R. § 3.352(a), the Board accepts his medical opinion that the Veteran requires the aid and attendance of another due to his disabilities.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

Notwithstanding the above, in view of the Board's grant of SMP based on the need for regular aid and attendance herein, the issue of entitlement to SMP on account of being housebound is moot.  A Veteran may either receive SMP based on the need for regular aid and attendance or by reason of being housebound, but may not receive both simultaneously.  And regular aid and attendance is the greater monetary award.  Therefore, the Veteran is precluded by law from obtaining housebound benefits.  See 38 C.F.R. § 3.351(d).


ORDER

Subject to the provisions governing the award of monetary benefits, special monthly pension based on the need for regular aid and attendance is granted.

Special monthly pension based on being housbouns is denied.  


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claims for increased ratings for his cervical spine disability as well as his myelitis.  

Myelitis is a neurological condition that may affect any of the four extremities.  This disorder and its residuals are part of a group of neurological disorders which may be evaluated from 10 to 100 percent disabling on proportion to the impairment of motor, sensory, or mental function which they produce.  38 C.F.R. § 4.124a, Diagnostic Code 8010.  As a result, the November 2010 remand directed that a VA examiner describe any neurological deficits attributable to myelitis of the cervical spine, to include any signs and the degree of incomplete paralysis of the nerve(s) involved.  Although the Veteran was afforded a neurological examination in December 2009, the neurologist never specifically answered this question. 

As a result, the Board requests that the VA neurologist who examined the Veteran in December 2009 provide a medical opinion as to the degree of any incomplete (or complete) paralysis of all nerves affected by his myelitis of the cervical spine, including his upper and lower extremities, as well as any other neurological impairment due to his myelitis.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board notes that the neurological symptoms caused by myelitis may overlap with symptoms caused by the service-connected disability involving limitation of motion of the cervical spine, with arthrodesis of vertebrae C4, C5 and C6, since the Veteran may experience neurological impairment in his upper extremities due to intervertebral disc syndrome of the cervical spine.  Therefore, the VA neurologist should report any neurological findings - specifically the degree of any incomplete paralysis of any nerves involving the upper extremities - caused by intervertebral disc syndrome of the cervical spine, if shown to be present.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

Refer the claims file to the examiner who evaluated the Veteran in December 2009 to provide additional medical opinions concerning the nature of the Veteran's myelitis and cervical spine disability.  (If that examiner is not available, the claims file should be referred to another approproiate examiner for revie and comment.)  Specifically, the neurologist is also asked to describe any neurological deficits attributable to myelitis of the cervical spine, including degree of any incomplete (or complete) paralysis of all nerves involved.  Also, if the Veteran has intervertebral disc syndrome, which appears to be present, please described any neurological deficits, including degree of any incomplete (or complete) paralysis, involving the nerves of the upper extremities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and must explain why an opinion cannot be provided without resort to speculation.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


